DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 46-93 are pending and are allowed. 

Priority

    PNG
    media_image1.png
    92
    513
    media_image1.png
    Greyscale


Terminal Disclaimer
The terminal disclaimer filed on 2/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,561,616 and US 9,655,854 has been reviewed and is accepted.  The terminal disclaimer has been recorded and is sufficient to preclude non-statutory double patenting rejections of the instant claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2020, 9/23/2020, 2/11/2021 and 2/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Evan A. Davey on 2/10/2021. The amendments are as follows: 

Claim 46, line 12, directly after “20%”, INSERT “by weight”
Claim 46, line 15, from the phrase “of the one”, DELETE “the”
Claim 52, line 1, from the phrase “of the one”, DELETE “the”
Claim 53, line 1, from the phrase “of the one”, DELETE “the”
Claim 54, line 1, from the phrase “of the one”, DELETE “the”
Claim 55, line 1, INSERT “The” at the beginning of the claim
Claim 55, line 1, from the phrase “of the one”, DELETE “the”
Claim 56, line 1, from the phrase “of the one”, DELETE “the”
Claim 57, line 1, from the phrase “of the one”, DELETE “the”
Claim 58, line 2, directly after “15%”, INSERT “by weight”
Claim 59, line 3, directly after “15%”, INSERT “by weight”
Claim 62, line 12, directly after “15%”, INSERT “by weight”
Claim 62, line 16, from the phrase “of the one”, DELETE “the”
Claim 62, line 20, from the phrase “of the one”, DELETE “the”
Claim 62, line 24, from the phrase “of the one”, DELETE “the”
Claim 65, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 65, line 2, DELETE “about”

Claim 67, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 67, line 2, DELETE “about”
Claim 68, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 68, line 2, DELETE “about”
Claim 70, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 71, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 75, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 75, line 2, DELETE “about”
Claim 77, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 77, line 2, DELETE “about”
Claim 78, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 78, line 2, DELETE “about”
Claim 80, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 81, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 85, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 85, line 2, DELETE “about”
Claim 87, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 87, line 2, DELETE “about”
Claim 88, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 88, line 2, DELETE “about”
Claim 90, line 1, from the phrase “A method”, REPLACE “A” with “The”
Claim 91, line 1, from the phrase “A method”, REPLACE “A” with “The”
Allowable Subject Matter
Claims 46-93 are allowed. The following is an examiner’s statement of reasons for allowance: 
The instant invention is drawn to a method of treating certain diseases by administering a particular sustained release form of itacinib, 
    PNG
    media_image2.png
    178
    349
    media_image2.png
    Greyscale
. Claims 46, 51, and 62 are representative. The closest prior art to the instant invention includes WO 2011/112662, US 2011/0224190A1 and US 2011/0113416A1. The prior art teaches various dosage forms of itacinib, including a generic teaching of a sustained release form comprising a cellulose component such as hydroxypropyl methylcellulose. See, e.g., ‘662 at column 84, lines 1-20. The prior art does not teach combining the two claimed cellulose components in the sustained release form, nor does the prior art teach the claimed amounts. Although it would have been routine experimentation to adjust the type(s) and amount(s) of cellulose components in formulating a sustained release tablet comprising itacinib, the claimed formulation exhibits unexpected results compared to the instant release formulation exemplified by the prior art. See, e.g., Table 2A (p. 51) of the specification. The instant formulation has unexpectedly improved pharmacokinetic properties as evidenced by the Cmax data, which data is commensurate in scope with the instant claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626